Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


  CITY OF SOUTH MIAMI, ET AL.,

         Plaintiffs,

  v.
                                              Civil Action File No. 1:19-cv-22927
  RON DESANTIS, ET AL.,

        Defendants.
  _________________________________________/

       PLAINTIFFS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Pursuant to this Court’s Order Scheduling Trial and Order of Instructions Before Calendar

  Call (ECF No.152), Plaintiffs submit findings of fact and conclusions of law below.

                             I.       PROPOSED FINDINGS OF FACT

  A.     Discriminatory Intent – Historical Background and Sequence of Events Leading Up
  to Passage of SB 168 Involved Anti-Immigrant Groups Seeking and Securing Sponsorship
  for “Anti-sanctuary” and Anti-Immigrant Legislation.

         1.      Florida has a “deeply woven pattern of discrimination against minorities” that

  extends from Florida’s history of discrimination in voting, education, housing, and law

  enforcement into the present legislative initiatives. See ECF No. 116-3 (Lichtman Report) at 23-

  55; ECF No. 121-1 (Bastien Dep.) at 14:1-6; ECF No. 114-12 (O’Laughlin Dep.) at 29:21-31:15.

         2.      Floridians for Immigration Enforcement (FLIMEN) is a Florida corporation that

  “advocate[s] for legal immigration at reduced levels and oppose[s] illegal immigration,” submits

  model bills to the Florida legislature, and works to advocate for and advance laws “ending

  sanctuaries” and requiring “cooperation of public officials with Federal Immigration

  Enforcement.” See ECF No. 113-6 (Caulkett Dep.) at 15: 17-19, 17:14; 116-6; 116-7.



                                                 1
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 2 of 15




         2.      The Federation for American Immigration Reform (FAIR) is a national

  organization claiming it “fights for a stronger America with controlled borders, reduced

  immigration and better enforcement.” See ECF No. 120-7.

         3.      David Caulkett founded FLIMEN and currently serves as its Vice-president; he has

  also served as the Florida State Advisor and on the Board of Advisors FAIR for approximately a

  decade; and runs a business that charges the public a fee to report suspected undocumented persons

  to immigration authorities. See ECF No. 113-6.

         4.      FAIR, FLIMEN, and the Center for Immigration Studies (CIS) are known to have

  anti-immigrant and xenophobic missions. See ECF Nos. 116-6; 116-9; 120-7; see also ECF No.

  112 at pp. 4 n.1-2, 7 n.3, 8 n.4; ECF No. 116-3 (Lichtman Rep.) at pp. 11-13, 91-92, 92 n.129,

  n.131, 133-153.

         5.      Senate Bill 872 (2016) (“SB 872”) was filed by Florida Senator Aaron Bean with

  the Florida Legislature on November 17, 2015, for consideration during the 2016 Legislative

  Session, but his bill died in committee on March 11, 2016. In December 2016, FLIMEN sought

  Sen. Bean’s sponsorship to file an “anti-sanctuary” bill in the Florida legislature and shared model

  legislation with him, confirmed by Mr. Caulkett to be similar to SB 168, but the bill did not pass.

  See ECF Nos. 120-1; 116-8; 113-6 (Caulkett Dep.) at 60: 2-16.

         6.      FLIMEN admits to being in operation since 2003, having members serve as FAIR

  Advisors for “eight years, ten years” and documents their legislative activism since at least 2004

  on their website. See ECF No. 113-6 at 15:2, 18:20-22.

         7.      FAIR boasts of FLIMEN’s work around legislation “preempting local sanctuary

  polices” as far back as 2008 in the publicly available newsletters on their website archive. See Pls.’

  Resp. to Defs.’ Statement of Facts, Ex. 2, 3.



                                                    2
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 3 of 15




         8.      FLIMEN met and corresponded with various state officials and legislators to

  request assistance in promoting and advocating for SB 168 prior to and during the legislative

  process, including the Executive Office of the Governor, and the Attorney General’s

  Office. See ECF No. 116-16; ECF No. 117-1; ECF No. 113-6 (Caulkett Dep.) at 74:3-16; ECF No.

  116-8; ECF No. 116-13; ECF No. 116-14; ECF No. 119-2; ECF No. 119-3; ECF No. 115-3, (Olson

  Dep.) at 24:8-22; ECF No. 120-2, (DeCerchio Dep.) at 31:4-25, 32:1-4; ECF No. 113-6, (Caulkett

  Dep.) at 37:5-9; 120-6.

         9.      FLIMEN and Mr. Caulkett also facilitated communication with officials and

  legislators regarding support for and substantive edits of SB 168, including Sen. Gruters, Rep.

  Byrd, and their respective offices. See ECF Nos. 116-13; 120-6.

         10.     In January 2019, FLIMEN representatives had meetings and frequent

  communication with Senators Gruters and Byrd to sponsor, support, advocate for, and edit bills

  FLIMEN wanted to promote in the Florida legislature. See ECF Nos. 113-6, (Caulkett Dep.) at 43-

  46:1-24; 116-13; 116-17; 117-1; 114-43; 116-15; No. 116-16; 120-6.

         11.     On March 5, 2019, Sen. Gruters, and co-introducers Senators Bean, Mayfield,

  Broxson, and Albritton, introduced Senate Bill 168 (“SB 168”). SB 168: Federal Immigration

  Enforcement,      The      Florida     Senate       (June      17,   2019),    available     at

  https://www.flsenate.gov/Session/Bill/2019/00168.

         12.     Representative Byrd introduced SB 168’s companion bill, House Bill 527 (HB 527)

  on March 5, 2019. HB 527: Federal Immigration Enforcement, The Florida Senate (July 1, 2019),

  available at https://www.flsenate.gov/Session/Bill/2019/527.




                                                  3
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 4 of 15




  B.    Discriminatory Intent: Deviation from the Regular Legislative Process and
  Contemporary Statements and Actions of Key Legislators

         13.     In February 2019, Sen. Gruters’ office prepared Representative Metz, Sen.

  Bean, and Judiciary Chair Sen. Simmons for a judiciary hearing on SB 168 using staff analysis

  citing to data from FAIR and CIS. See ECF No. 120-1.

         14.     On March 12, 2019 Senator Cruz confronted Sen. Gruters with information that

  FAIR and CIS were designated hate groups during a senate committee hearing, asking how and

  why their data had been included in the judicial staff analysis. See Senate Committee Meeting at

  1:27:48,              March               12,              2019,              available               at

  http://www.flsenate.gov/media/VideoPlayer?EventID=2443575804_2019031164&Redirect=true

  (Statements by Sen. Cruz and Sen. Gruters at 1:27:48 min).

         15.     On February 19, 2019, FLIMEN representatives communicated with Mr. Barnhill

  regarding amendments proposed by Sen. Annette Taddeo to minimize SB 168’s discriminatory

  impact, referring to the amendments as “hostile.” See ECF No. 116-14.

         16.     Upon signing SB 168 into law on June 14, 2019, Governor Ron DeSantis made the

  following statement: “This is about public safety, not about politics. We must do everything within

  our power, and use all the tools available to us, to ensure that our communities are safe.” See Gov.

  DeSantis Staff, Governor Ron DeSantis Signs SB 168: Federal Immigration Enforcement, News

  Releases (June 14, 2019), available at https://flgov.com/2019/06/14/governor-ron-desantis-signs-

  sb-168-federal-immigration-enforcement/.

         17.     An analysis of FAIR’s publication that included a list of Florida “sanctuary”

  jurisdictions shows that those localities experienced an 8.6% reduction in the average county crime

  rate in 2018 compared to other Florida localities, that there is no statistically discernable difference




                                                     4
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 5 of 15




  in crime rates in cities that adopted sanctuary policies, and that crime in Florida has fallen steadily

  from 2000 to 2018. See ECF No. 116-3 (Lichtman Report) at pp. 15, 120, 191-193; 119-1; 120-5.

         18.     Mr. Caulkett sent this same FAIR publication to Mr. Barnhill on January 23, 2019,

  who forward it to Sen. Gruters’ personal email address, which was then forward from Sen. Gruters’

  personal email to his Florida Senate email account on February 2, 2019. Florida Senate Judiciary

  Chair Sen. Simmons received the publication from Sen. Gruters’ the same day. See ECF Nos. 117-

  1; 118-1; 119-1.

         19.     Talking points for a judiciary hearing on SB 168 listed the anticipated questions

  and answers: Question - “Has there been data about crime because of undocumented immigrants?”

  Proposed Answer - “It does not matter because either way they are illegal” Question- “What is the

  actual problem we are trying to resolve?” Proposed Answer - “Nationally, there is an abundance

  of illegal aliens.” See ECF No. 120-1.

         20.     In April 2019, FLIMEN and Rep. Byrd planned and co-hosted a press conference

  entitled “Victims of Illegal Immigration Day,” to support SB 168, HB 527. See ECF No. 38-7.

  Sen. Gruters and Yvonne Larsen of the Remembrance Project, an organization known to “falsely

  preac[h] that undocumented immigrants are violent and dangerous,” spoke at the press conference.

  See Id; see also Jerry Iannelli, After Complaints About Hate-Group Ties, Florida GOP Chair Held

  Event With More Extremists, Miami New Times (Apr. 24, 2019).

         21.     Florida legislators rejected over twenty amendments, including Senator Taddeo’s

  proposed amendments that would have reduced SB 168’s discriminatory effect. See ECF Nos.

  116-3, Lichtman Report, pp. 162, 174-181, 216-7; see also 120-2; 120-3; 120-4; 116-14.




                                                    5
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 6 of 15




         22.     On May 2, 2019, the Florida Legislature passed SB 168 and signed into law on June

  14, 2019 by Florida Governor Ron DeSantis, enacted as Chapter 908 of the Florida Statutes. The

  law went into effect on July 1, 2019 See ECF Nos. 90 at ¶ 1, 91 at ¶ 1.

  C.     The Foreseeable Discriminatory Impact of SB 168

         23.     Plaintiffs are non-profit organizations throughout Florida whose missions are to

  empower and protect the rights of immigrant communities through their programming, services,

  and advocacy. See ECF Nos. 114-12 (O’Laughlin Dep.) at 21:6-11; 114-13 (Tovar Dep.) at 15:25-

  18; 113-4 (Pichardo-Cruz Dep.) at 29:7-10; 113-2 (Green Dep.) at 7:17-23, 8:1-8, 8:12-14, 9:13-

  15, 12:4-6.

         24.     Plaintiffs diverted resources after Chapter 908 went into effect in order to address

  increased requests for assistance due to fear and anticipated targeting by law enforcement that

  would lead to unnecessary immigration detention. Id.

         25.     Florida immigrants report increased intimidation and targeting by police during

  routine daily activities since Chapter 908 went into effect. See ECF Nos. 113-4 (Pichardo-Cruz

  Dep.) at 22:4-11, 23:10-19; 21-25, 24:1-4; 24:7-20; 25:1-2; 131-16; 121-2, (Cuevas Dep.) at 18:17-

  23, 23:10-18; 131-13; 114-13 (Tovar Dep.) at 19:2-12, 38:7-25, 39:1-7; 113-3 (Ortiz Dep.) at

  23:17-24, 24:1-10, 33:14-22; 114-12 (O’Laughlin Dep.) at 24:3-12, 40:2-16, 41:4-16; 121-1

  (Bastien Dep.) at 25:10-20, 26:3-9, 43:16-19; 114-14 (Rodriguez Dep.) at 27:19-21, 32:8-13.

  There has been a corresponding increase in detainees who are eligible for immigration relief who

  would not have been detained prior to SB 168. See ECF No. 113-3 (Ortiz Dep.) at 23:17-24, 24:1-

  10, 33:14-22; 131-12.

         26.     Since Chapter 908 was enacted, more U.S. citizen drivers have been stopped by

  law enforcement officers without a citation that resulted in undocumented vehicle passengers



                                                  6
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 7 of 15




  being sent to ICE detention. See ECF Nos. 113-3, Ortiz Dep. 23:17-24, 30:19-23, 31:3-10; 114-

  14, Rodriguez Dep. 29:1-12; 113-1, Londoño Dep. 40:8-15. More people in federal immigration

  detention in Florida were stopped by law enforcement and charged only with driving without a

  license or an expired license. See id.

         27.     ICE has been called to the scene of a traffic stop by local law enforcement without

  an arrest or citation more often since Chapter 908 was enacted. See ECF No. 114-13 (Tovar Dep.)

  at 45:8-19; 114-14, (Rodriguez Dep.) at 28:8-18.

         28.     Since Chapter 908 passed, SB 168’s victim exemption has led to the deterioration

  of partnerships between local law enforcement, immigrant communities, and advocates, and

  immigrants in Florida are more fearful of accessing healthcare, including going to the hospital,

  seeking help regarding domestic violence, trafficking, and other crimes out of fear of being

  reported to ICE. See ECF Nos. 116-3 (Lichtman Report) at pp. 96-97,162, 177-180, 216; 113-3

  (Ortiz Dep.) at 17:16-23, 18:19-25, 20:22-25, 21:1-7, 33:6-11. 90; 114-14 (Rodriguez Dep.) at

  27:25; 28:1; 121-2 (Cuevas Dep.) at 7-18, 26: 12-25, 27: 1-11, 12-25, 28: 1; 5- 11 ¶13; 131-19.

         29.     This deterioration of trust and increased fear of government and state entities harms

  immigrant communities, reduces public safety, and has led to hate crimes against immigrant

  communities. See ECF No. 113-3 (Ortiz Dep.) at 16:19-19:8; 37:23-38:11; ECF No. 114-12

  (O’Laughlin Dep.) at 40:2-41:16; ECF No. 114-4 (Rodriguez Dep.) at 17: 15-25; 18:1; 28:2-7.

     D. SB 168 Transportation Clause
     E.

         30.     On September 9, 2019, this court preliminarily enjoined the Transport Requirement

  in § 908.104(4), Florida Statutes, finding that this section is conflict preempted. ECF No. 64 at 44-

  45 (“Therefore, the Court concludes that the Transport Requirement is conflict preempted because

  it frustrates the purpose of 1357(g)(1)”); ECF No. 83 at 28 (“Therefore, the Court concludes

                                                   7
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 8 of 15




  Plaintiffs have sufficiently alleged facts to state a claim that the Transport Requirement is conflict

  preempted because it frustrates the purpose of § 1357(g)(1)”). No additional factual disputes or

  case law has arisen since September 9, 2019 that changes this result.



                           II.        PROPOSED CONCLUSIONS OF LAW
  A. Standing

         31.     Plaintiffs have Article III standing to bring the claims in this action because (1) they

  suffered an injury in fact that is (a) concrete and particularized and (b) actual or imminent, not

  conjectural or hypothetical; (2) their injuries are fairly traceable to conduct of the defendant; and

  (3) it is likely that the injury will be redressed by a favorable decision. Kelly v. Harris, 331 F.3d

  817, 819-20 (11th Cir. 2003); see also Bochese v. Town of Ponce Inlet, 405 F.3d 964, 980 (11th

  Cir. 2005).

  B. Equal Protection

         32.     The Equal Protection Clause of the Fourteenth Amendment of the U.S. Constitution

  provides that no “State shall . . . deny to any person within its jurisdiction the equal protection of

  the laws.” U.S. Const. Amend. XIV, § 1.

         33.     The purpose of the Equal Protection Clause is to prevent states from purposefully

  discriminating between individuals on the basis of race. Shaw v. Reno, 509 U.S. 630, 642 (1993)

  (citing Washington v. Davis, 426 U.S. 229, 239 (1976).

         34.     Plaintiffs are required to show proof of racially discriminatory intent or purpose

  behind Florida Senate Bill 168, enacted as Chapter 908 of the Florida Statutes. Vill. Of Arlington

  Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264-65 (1977) (citing Davis, 426 U.S. 229).

         35.     A facially-neutral statute is unconstitutional when enacted to further unlawful

  discrimination in violation of the fourteenth amendment of the U.S. Constitution when (a)

                                                    8
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 9 of 15




  discrimination was a substantial or motivating factor and (b) the government cannot show it would

  have been enacted absent such motive. Young Apartments, Inc. v. Town of Jupiter, Fla. 529 F.3d

  1027 (11th Cir. 2008); Hunter v. Underwood, 471 U.S. 222 (1985).

          36.    Relevant evidence of intent to discriminate and actual discriminatory intent include:

  (1) impact of the challenged law; (2) historical background; (3) specific sequence of events leading

  up to its passage; (4) procedural and substantive departures; (5) contemporary statements and

  actions of key legislators; (6) foreseeability of disparate impact; (7) knowledge of the impact; and

  (8) availability of less discriminatory alternatives. Arlington Heights v. Metro Hous. Dev. Corp.,

  429 U.S. 252, 267-68 (1977); Greater Birmingham Ministries v. Sec’y of Stat for Ala., 966 F.3d

  1202.

          37.    In this case, the Plaintiffs have demonstrated that xenophobic lobbying groups

  sought for years to introduce and pass legislation like Chapter 908 in Florida to serve their anti-

  immigrant agenda and were directly managing sponsors’ proposal and drafting of the bill up until

  SB 168 was passed. See Sailboat Bend Sober Living v. City of Ft. Lauderdale, 2020 WL 4736211

  (S.D. Fla. 2020). Such actions leading up to the passing of SB 168 and the regular coordination

  and communication with legislative staff is a departure from normal legislative procedures.

  Arlington Heights, 429 U.S. at 564.

          38.    Numerous contemporaneous statements by legislators regarding their intent to

  supplant and correct perceived failures of federal immigration law by giving local law enforcement

  agencies license to engage in immigration enforcement activities combined with statements that

  undermine the public safety rationale. This context provides the driving legislative purpose of

  discrimination rather than public safety. Edwards v. Aguillard, 482 U.S. at 594 (1987).




                                                   9
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 10 of 15




             39.   Historical background is an additional evidentiary source. Vill. of Arlington

   Heights, 429 U.S. at 267. Florida has a history of racial discrimination in numerous areas. United

   States v. Marengo County Comm’n, 731 F.2d 1546, 1567 (11th Cir. 1984); Johnson v. Mortham,

   926 F. Supp. 1460, 1476–77 (N.D. Fla. 1996); Church of the Lukumi Babalu Aye, Inc. v. City of

   Hialeah, 508 U.S. 520, 575 (1993); Nipper v. Chiles, 795 F. Supp. 1525, 1544 (M.D. Fla. 1992);

   McMillan v. Escambia Cnty, Fla., 748 F.2d 1037, 1044 (5th Cir. 1984); Johnson v. De Grandy,

   512 U.S. 997, 1013 (1994).

             40.   With this background, SB 168’s historical context provides relevant evidence of

   intentional discrimination. Miccosukee Tribe of Indians of Fla. v. United States, 722 F. Supp.2d

   1293, 1304, aff’d, 716 F.3d 535 (11th Cir. 2013); Baker v. City of Kissimmee, Fla., 645

   F.Supp.571, 587-588 (M.D. Fla. 1986).

             41.   Proof that discriminatory impact is the reasonably foreseeable consequence of the

   challenged action supports a finding that legislation was passed with a discriminatory purpose. See

   Baker, 645 F.Supp. at 587 (citing Columbus Bd. of Ed. v. Penick, 443 U.S. 449, 464–65, 99

   (1979); United States v. Texas Ed. Agency, 564 F.2d 162, 168 (5th Cir.1977), cert. den., 443 U.S.

   915 (1979).

             42.   Section 908.104(1) of the Florida Statutes requires law enforcement agencies to use

   their best efforts to support the enforcement of federal immigration law. There is no definition of

   “best efforts” in Chapter 908.

             43.   Florida Statute § 908.102’s prohibition of sanctuary policies at a time when none

   existed, except according to the biased FAIR and CIS data, reflects that a discriminatory purpose

   “at least in some measure, shaped” SB 168. Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 276

   (1979).



                                                   10
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 11 of 15




          44.     The anticipated and intended discretion afforded to local law enforcement agencies

   to determine when and how to use their “best efforts” to support the enforcement of federal

   immigration law has resulted in more immigrants of color experiencing intimidation and targeting

   by law enforcement during routine daily activities without any visible method of identifying an

   individual’s immigration status. The public safety intent given by legislators has not had a similar

   impact on safety. Therefore, the data and reported incidents reflecting the prejudice against

   immigrants based on their color and national origin support a finding that SB 168 is unlawful due

   to its of discriminatory motives. See, e.g., Adams v. Wainwright, 709 F.2d 1443, 1449 (11th Cir.

   1983); see also Baker, 645 F.Supp. 571 at 587; see also Williams v. City of Dothan, Ala. 745 F.2d

   1406 (11th Cir. 1984) (citing Columbus Bd. of Ed., 443 U.S. at 464.).

          45.     Because the fact that immigrants in Florida are more fearful of going to the hospital,

   seeking life-sustaining medication, driving, taking their children to school, and seeking assistance

   as a victim of domestic violence, trafficking, or crime out of fear of racial profiling by law

   enforcement that could result in detention or deportation has gone “uncontradicted” and

   “unqualified,” these facts support the conclusion that SB 168 was enacted with

   discriminatory purpose. Shaw v. Reno, 509 U.S. at 645.

   C. Transportation Clause

          46.     8 U.S.C. § 1357(g)(1) allows for delegation of federal immigration agents’ function

   to transport “aliens across state lines to detention centers” only through 287(g) Agreements. §

   1357(g)(1) expressly lists transport across state lines as a power that can only be delegated to local

   officers pursuant to a 287(g).

          47.     Where possible, courts must give full effect to all statutory provisions and construe

   related statutory provisions in harmony with one another.’” (quoting Forsythe v. Longboat Key



                                                    11
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 12 of 15




   Beach Erosion Control Dist., 604 So. 2d 452, 455 (Fla. 1992))). The Supremacy Clause mandates

   that federal law “shall be the supreme Law of the Land; and the Judges in every State shall be

   bound thereby, any Thing in the Constitution or Laws of any State to the Contrary

   notwithstanding.” U.S. Const. art. VI, § 2.

           48.    Section 908.104(4) of the Florida Statutes permits local law enforcement agencies

   to transport individuals subject to an immigration detainer outside of their jurisdiction and across

   state lines.

           49.    Section 908.104(4) is conflict preempted because it frustrates the purpose of

   1357(g)(1) by explicitly granting local law enforcement the discretionary power to transport aliens

   into federal custody “absent any request, approval, or other instruction from the Federal

   Government.” Arizona v. United States, 567 U.S. 387, 410 (2012). Such unilateral conduct

   was expressly prohibited by the U.S. Supreme Court’s Arizona opinion and can only be delegated

   to local officers pursuant to a 287(g) Agreement. Id.



   Dated: December 7, 2020
   Respectfully submitted,
  By: /s/__Anne Janet Hernandez Anderson                   Alana Greer (Fla. Bar No. 92423)
  Anne Janet Hernandez Anderson                            Email: alana@communityjusticeproject.com
  (Fla. Bar No. 0018092)                                   Miriam Haskell (Fla. Bar No. 069033)
  E-mail: aj.hernandez@splcenter.org                       E-mail: miriam@communityjusticeproject.com
  Paul R. Chavez*                                          COMMUNITY JUSTICE PROJECT, INC.
  E-mail: paul.chavez@splcenter.org                        3000 Biscayne Blvd. Suite 106
  Mich Gonzalez*                                           Miami, Florida 33145
  E-mail: mich.gonzalez@splcenter.org                      Tel.: (305) 907-7697 ext. 1
  Victoria Mesa-Estrada                                    Counsel for Plaintiffs
  (Fla. Bar No. 76569)
  E-mail: victoria.mesa@splcenter.org
  SOUTHERN POVERTY LAW CENTER
  P.O. Box 12463
  Miami, Florida 33101
  Telephone: (786) 810-5673

                                                   12
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 13 of 15




  Fax: (786) 237-2949

  Rebecca Sharpless (Fla. Bar No. 0131024)
  E-mail: rsharpless@law.miami.edu
  IMMIGRATION CLINIC UNIVERSITY OF
  MIAMI SCHOOL OF LAW
  1311 Miller Drive, E273
  Coral Gables, FL 33146
  Tel.: (305) 284-6092
  Fax: (305) 284-6093

  * Admitted pro hac vice




                                             13
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 14 of 15




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the U.S.
   District Court for the Southern District of Florida’s electronic filing system on December 7, 2020,
   on     counsel      for     Defendants      listed    in     the     attached      service     list.


  Dated: December 7, 2020


                                                        /s/ Anne Janet Hernandez Anderson




                                                   14
Case 1:19-cv-22927-BB Document 162 Entered on FLSD Docket 12/07/2020 Page 15 of 15




                                       SERVICE LIST

   James H. Percival
   Email: James.Percival@myfloridalegal.com
   Colleen M. Ernst
   Email: Colleen.ernst@eog.myflorida.com
   Karen Brodeen
   Email: karen.brodeen@myfloridalegal.com
   Anita J. Patel
   Email: Anita.Patel@myfloridalegal.com
   OFFICE OF THE GENERAL COUNSEL
   The Capitol, Suite 203
   Tallahassee, Florida 32399-1050
   Telephone: (850) 717-9310
   Counsel for Defendant Governor Ron DeSantis

   Elizabeth Teegen
   Email: Elizabeth.Teegen@myfloridalegal.com; complexlitigation.eservice@myfloridalegal.com
   James H. Percival
   Email: James.Percival@myfloridalegal.com
   Karen Brodeen
   Email: karen.brodeen@myfloridalegal.com
   Anita J. Patel
   Email: Anita.Patel@myfloridalegal.com
   OFFICE OF THE ATTORNEY GENERAL
   The Capitol, Pl-01
   Tallahassee, Florida 32399-1050
   Telephone: (850) 414-3300
   Fax: (850) 410-2672
   Counsel for Defendant Attorney General Ashley Moody




                                                 15
